DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 9-10, 14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20220059227 A1) in view of Jiang et al. (US 20210022711 A1).
Regarding claim 1, Park et al. teaches a method, comprising: acquiring, with an ultrasound transducer of a scanning apparatus during an ultrasound scan of a patient (see Fig.1 element 110, para [0132]; “the data acquisition unit 440 may directly acquire raw data for generating an ultrasonic image under the control of the processor 420. In this case, the data acquisition unit 440 may correspond to the ultrasonic transceiver 110. Here, the raw data may refer to original data corresponding to the ultrasound echo signal acquired by being reflected from the object or refer to data before processing”), a plurality of ultrasound images at a plurality of positions relative to a volume (see para [0040]; “FIG. 28 is a diagram illustrating a user interface screen including a plurality of diagnostic images”), the plurality of ultrasound images including a first image and a second image (see para [0283]; “Referring to FIG. 28, a user interface screen 2800 may include a plurality of ultrasonic images 2810, 2820, 2830, 2840, 2850, and 2860. Here, each of the plurality of ultrasonic images 2810, 2820, 2830, 2840, 2850, and 2860 included in the user interface screen 2800 may be an ultrasonic image in which a different contour is displayed” images 2810 and 2820 disclose first and second image); detecting, with an artificial intelligence model, a first region of interest within the first image and a second region of interest within the second image that include a possible tumor (see para [0143]; “the machine learning may be performed through a CAD system which determines and detects whether abnormality or a lesion occurs in an object through a computer operation, a statistical machine learning based on data, or an artificial intelligence system which performs machine learning according to an artificial intelligence technology. In the disclosed embodiment, the processor 420 may analyze the ultrasonic image using a computer-based image processing technology and acquire desired information (e.g., the lesion area, information on the lesion, a diagnostic result, and the like) as the analysis result” see also para [0113]; “Specifically, the lesion may be largely classified into benign and malignant. In addition, a benign lesion may correspond to a tumor, and a malignant lesion may correspond to cancer”), wherein the first region of interest is at a first position relative to the first image, wherein the first position relative to the first image is different than a second position relative to the second image for the second region of interest (see Fig. 19, see para [0115]; “when the lesion is present in the object, diagnostic information may be information indicating at least one among an identified lesion area, a size of the lesion, a position of the lesion, and features of the lesion (e.g., a metastasis probability, malignant risk, and the like)”  see also para [0284]; “each of the plurality of ultrasonic images 2810, 2820, 2830, 2840, 2850, and 2860 may be disposed in the order of accuracy of an extracted contour. For example, the ultrasonic image 2810 in which a contour 2801 having the highest contour accuracy is displayed may be disposed at a first position, and the ultrasonic image 2820 in which a contour 2821 having second highest contour accuracy is displayed may be disposed at a second position. In addition, the ultrasonic image 2830 in which a contour 2831 having third highest contour accuracy is displayed may be disposed at a third position, and the ultrasonic image 2840 in which a contour 2841 having fourth highest contour accuracy is displayed may be disposed at a fourth position” see also para [0275-0276]), and wherein the first region of interest and the second region of interest are different sizes (see para [0156]; “For example, the lesion may be distinguished as a specific lesion on the basis of a result of analyzing at least one among a shape of the lesion area, an orientation of the lesion, a margin of the lesion, an echo feature exhibiting in the lesion area, and a posterior feature of the lesion area” see also para [0250]; “the processor 420 may acquire a first contour as the contour of the lesion or acquire a second contour as the contour of the lesion. In this case, the shape of the lesion may be determined as being oval on the basis of the first contour, and the shape of the lesion may be determined as being irregular on the basis of the second contour. That is, when the contour of the lesion in the partial area (e.g., 2230) is changed, and when a feature that is the basis of the diagnostic result is changed, the processor 420 may control a diagnostic image 2201, in which the partial area (e.g., 2230) is displayed, to be displayed”). However, Park et al. does not teach as further claimed, but 
Jiang et al. teach acquiring, with a vibrator of the scanning apparatus and the ultrasound transducer (see para [0007]; “an ultrasound probe including a vibrator and an ultrasound transducer provided with multiple array elements”), an elastic image of tissue within each region of interest, including a first elastic image for the first region of interest and a second elastic image for the second region of interest (see para [0073]; “When the scanning is continued to obtain the elasticity parameters in these areas, more frames of two-dimensional elasticity images may be obtained”), wherein the vibrator is controlled based on a size and a position of the region of interest to generate shear waves towards the region of interest that are used to acquire the elastic image (see para [0011]; “determine a region of interest in the ultrasound image; based on the determined region of interest, control the vibrator to drive the ultrasound transducer to vibrate to generate a shear wave in the body tissue under examination such that the generated shear wave at least partially propagates in the region of interest”; Examiner interprets that the determined region of interest could be a specific shape that has specific size; see also para [0089]; “the control and data processor 200 may control the vibrator 110 provided in the ultrasound probe 100 to drive the ultrasound transducer 150 to vibrate to generate the shear wave propagating in the region of interest, or control a separate vibrator that is provided separately from the ultrasound probe 100 to vibrate to generate the shear wave propagating in the region of interest. In this process, based on the position of the region of interest determined on the ultrasound image, the contact position of the ultrasound transducer 150 of the ultrasound probe 100 with the surface of the body tissue under examination or the contact position of the separate vibrator provided separately from the ultrasound probe 100 with the body tissue under examination may be adjusted, such that the generated shear wave can be able to or can better propagate in the region of interest, thereby improving the accuracy and reliability of elasticity measurement)” see also para [0094]; “the control and data processor 200 may calculate the elasticity parameter representing the elasticity of the body tissue in the region of interest according to the propagation path of the shear wave in the region of interest”); and displaying, with a display device, the elastic images (see para [0050]; “the elasticity parameters and/or the ultrasound images of the body tissue under examination may be displayed”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Jiang et al. in order to improve the accuracy and reliability of elasticity measurement (see para [0089]).
Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Jiang et al. in the combination further teach wherein the elastic images of the tissue quantify a response of the tissue to the shear waves (see para [0094]; “In step S025, the control and data processor 200 may calculate the elasticity parameter representing the elasticity of the body tissue in the region of interest according to the propagation path of the shear wave in the region of interest”).  
Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Jiang in the combination further teaches further comprising adjusting a position of the vibrator relative to the region of interest prior to controlling the vibrator to generate the shear waves towards the region of interest (see para [0089]; “the contact position of the ultrasound transducer 150 of the ultrasound probe 100 with the surface of the body tissue under examination or the contact position of the separate vibrator provided separately from the ultrasound probe 100 with the body tissue under examination may be adjusted, such that the generated shear wave can be able to or can better propagate in the region of interest”).
Regarding claim 9, Park et al. in the combination further teach a method, comprising: during an ultrasound scan of a volume of interest, controlling an ultrasound transducer of a scanning apparatus (see para [0072]; “The controller 120 controls the transmission unit 113 to form a transmission signal to be applied to each of the plurality of transducers in consideration of the positions and focal points of the plurality of transducers included in the probe 20”) to acquire a plurality of ultrasound images corresponding to two-dimensional slices (see para [0040]; “FIG. 28 is a diagram illustrating a user interface screen including a plurality of diagnostic images”), wherein the plurality of ultrasound images includes a first image and a second image at different positions across the volume of interest (see Fig. 19, para [0047]; “the first area may be an area that is the basis of determining at least one feature among a shape of the lesion, an orientation of the lesion, a margin of the lesion, an echo with respect to the lesion area, and a posterior of the lesion area” see also para [0284]; “each of the plurality of ultrasonic images 2810, 2820, 2830, 2840, 2850, and 2860 may be disposed in the order of accuracy of an extracted contour. For example, the ultrasonic image 2810 in which a contour 2801 having the highest contour accuracy is displayed may be disposed at a first position, and the ultrasonic image 2820 in which a contour 2821 having second highest contour accuracy is displayed may be disposed at a second position. In addition, the ultrasonic image 2830 in which a contour 2831 having third highest contour accuracy is displayed may be disposed at a third position, and the ultrasonic image 2840 in which a contour 2841 having fourth highest contour accuracy is displayed may be disposed at a fourth position” see also para [0275-0276])”); evaluating, with an artificial intelligence model, each ultrasound image of the plurality of ultrasound images, including the first image and the second image (see para [0143]; “the machine learning may be performed through a CAD system which determines and detects whether abnormality or a lesion occurs in an object through a computer operation, a statistical machine learning based on data, or an artificial intelligence system which performs machine learning according to an artificial intelligence technology. In the disclosed embodiment, the processor 420 may analyze the ultrasonic image using a computer-based image processing technology and acquire desired information (e.g., the lesion area, information on the lesion, a diagnostic result, and the like) as the analysis result”), to detect whether a potential tumor is depicted in the plurality of ultrasound images; and responsive to detecting a first region of interest including the potential tumor within the first image and a second region of interest including the potential tumor within the second image of the plurality of ultrasound images (see para [0116]; “the diagnostic result may include information indicating whether the identified lesion is malignant or benign or include a specific name of the lesion. As another example, the diagnostic result may include information indicating whether the identified lesion is a papule, a nodule, a tumor, or cancer. As another example, the diagnostic result may include information indicating a specific name of the lesion (e.g., a breast tumor, breast cancer, a thyroid tumor, a thyroid nodule, thyroid cancer, and the like)” see also para [0141]; “the processor 420 may automatically detect the lesion area included in the ultrasonic image through a computer-based image processing technology. In the above-described example, the user may look at the ultrasonic image and input an input for selecting a predetermined position or a predetermined area corresponding to a portion suspected of a lesion in the ultrasonic image through the user interface 460. Then, the processor 420 may analyze at least a partial area of the ultrasonic image corresponding to a position or an area selected through the user input using a computer-based automatic diagnosis technology. In addition, as the analysis result, the processor 420 may precisely extract the margin of the lesion or the lesion area formed by the margin of the lesion”), wherein the first region of interest is at a first position relative to the first image, wherein the first position relative to the first image is different than a second position relative to the second image for the second region of interest (see Fig. 19, see para [0115]; “when the lesion is present in the object, diagnostic information may be information indicating at least one among an identified lesion area, a size of the lesion, a position of the lesion, and features of the lesion (e.g., a metastasis probability, malignant risk, and the like)”  see also para [0284]; “each of the plurality of ultrasonic images 2810, 2820, 2830, 2840, 2850, and 2860 may be disposed in the order of accuracy of an extracted contour. For example, the ultrasonic image 2810 in which a contour 2801 having the highest contour accuracy is displayed may be disposed at a first position, and the ultrasonic image 2820 in which a contour 2821 having second highest contour accuracy is displayed may be disposed at a second position. In addition, the ultrasonic image 2830 in which a contour 2831 having third highest contour accuracy is displayed may be disposed at a third position, and the ultrasonic image 2840 in which a contour 2841 having fourth highest contour accuracy is displayed may be disposed at a fourth position” see also para [0275-0276]), and wherein the first region of interest and the second region of interest are different sizes (see para [0156]; “For example, the lesion may be distinguished as a specific lesion on the basis of a result of analyzing at least one among a shape of the lesion area, an orientation of the lesion, a margin of the lesion, an echo feature exhibiting in the lesion area, and a posterior feature of the lesion area” see also para [0250]; “the processor 420 may acquire a first contour as the contour of the lesion or acquire a second contour as the contour of the lesion. In this case, the shape of the lesion may be determined as being oval on the basis of the first contour, and the shape of the lesion may be determined as being irregular on the basis of the second contour. That is, when the contour of the lesion in the partial area (e.g., 2230) is changed, and when a feature that is the basis of the diagnostic result is changed, the processor 420 may control a diagnostic image 2201, in which the partial area (e.g., 2230) is displayed, to be displayed”),
controlling the ultrasound transducer and a vibrator of the scanning apparatus (see para [0007]; “an ultrasound probe including a vibrator and an ultrasound transducer provided with multiple array elements”) to acquire an elastic image of tissue within each region of interest, including a first elastic image for the first region of interest and a second elastic image for the second region of interest (see para [0073]; “When the scanning is continued to obtain the elasticity parameters in these areas, more frames of two-dimensional elasticity images may be obtained”), and wherein the vibrator is controlled based on a size and a position of the region of interest to generate shear waves towards the region of interest that are used to acquire the elastic image(see para [0011]; “determine a region of interest in the ultrasound image; based on the determined region of interest, control the vibrator to drive the ultrasound transducer to vibrate to generate a shear wave in the body tissue under examination such that the generated shear wave at least partially propagates in the region of interest” Examiner interprets that the determined region of interest could be a specific shape that has specific size. see also para [0089]; “the control and data processor 200 may control the vibrator 110 provided in the ultrasound probe 100 to drive the ultrasound transducer 150 to vibrate to generate the shear wave propagating in the region of interest, or control a separate vibrator that is provided separately from the ultrasound probe 100 to vibrate to generate the shear wave propagating in the region of interest. In this process, based on the position of the region of interest determined on the ultrasound image, the contact position of the ultrasound transducer 150 of the ultrasound probe 100 with the surface of the body tissue under examination or the contact position of the separate vibrator provided separately from the ultrasound probe 100 with the body tissue under examination may be adjusted, such that the generated shear wave can be able to or can better propagate in the region of interest, thereby improving the accuracy and reliability of elasticity measurement)” see also para [0094]; “the control and data processor 200 may calculate the elasticity parameter representing the elasticity of the body tissue in the region of interest according to the propagation path of the shear wave in the region of interest”).
Regarding claim 10, the rejection of claim 9 is incorporated herein. 
Park et al. in the combination further teaches further comprising evaluating each ultrasound image with the artificial intelligence model upon acquisition of each ultrasound image (see para [0058]; “acquiring the diagnostic information may include analyzing the ultrasonic image using at least one of a computer aided detection & diagnosis (CAD) technology and an artificial intelligence (AI) technology and acquiring at least one among the lesion area, the diagnostic result, and diagnostic information corresponding to the diagnostic result”).
Jiang in the combination further teaches controlling the ultrasound transducer to acquire the elastic image of the tissue within the first region of interest after acquiring the first image and prior to acquiring other ultrasound images of the plurality of ultrasound images (see para [0010]; “obtaining an ultrasound image of the body tissue under examination according to the first ultrasound echo signal; displaying the ultrasound image; determining a region of interest in the ultrasound image; based on the determined region of interest, generating a shear wave in the body tissue under examination such that the generated shear wave at least partially propagates in the region of interest”).
Regarding claim 14, the rejection of claim 1 is fully incorporated herein, so the rejection of claim 1 equally applicable here. 
Jian in the combination further teach a system, comprising: an ultrasound transducer (see Abstract); a display device; a vibrator (see para [0007]; “an ultrasound probe including a vibrator and an ultrasound transducer provided with multiple array elements…a display device which is configured to display data output by the control and data processor”); and a computing device communicatively coupled to the ultrasound transducer and the display device (see para [0087]; “For example, the user can select or draw the range of the region of interest on the ultrasound image displayed on the display 300 through the human-computer interaction device, such as drawing a frame for defining the region of interest, etc., and the control and data processor 200 may receive the input of the user and determine the region of interest on the ultrasound image according to the input”), the computing device configured with instructions in non-transitory memory that when executed cause the computing device to (see para [0099]; “The computer instructions may be stored in a computer-readable storage medium, or be transmitted from one computer-readable storage medium to another computer-readable storage medium”).
Regarding claim 21, the rejection of claim 1 is incorporated herein. 
	Park et al. in the combination further teach further comprising detecting a first object in the first region of interest that is likely the tumor and detecting a second object in the second region of interest that is likely the tumor (see para [0116]; “As another example, the diagnostic result may include information indicating whether the identified lesion is a papule, a nodule, a tumor, or cancer. As another example, the diagnostic result may include information indicating a specific name of the lesion (e.g., a breast tumor, breast cancer, a thyroid tumor, a thyroid nodule, thyroid cancer, and the like)”), wherein a position of the first object relative to the first image is different than a position of the second object relative to the second position (see Fig. 19, see para [0115]; “when the lesion is present in the object, diagnostic information may be information indicating at least one among an identified lesion area, a size of the lesion, a position of the lesion, and features of the lesion (e.g., a metastasis probability, malignant risk, and the like)”  see also para [0284]; “each of the plurality of ultrasonic images 2810, 2820, 2830, 2840, 2850, and 2860 may be disposed in the order of accuracy of an extracted contour. For example, the ultrasonic image 2810 in which a contour 2801 having the highest contour accuracy is displayed may be disposed at a first position, and the ultrasonic image 2820 in which a contour 2821 having second highest contour accuracy is displayed may be disposed at a second position. In addition, the ultrasonic image 2830 in which a contour 2831 having third highest contour accuracy is displayed may be disposed at a third position, and the ultrasonic image 2840 in which a contour 2841 having fourth highest contour accuracy is displayed may be disposed at a fourth position” see also para [0275-0276]).
Regarding claim 22, the rejection of claim 1 is incorporated herein. 
	Park et al. in the combination further teach wherein determining the first region of interest and includes the artificial intelligence model detecting lesions or tumors within the first image, and wherein, responsive to detecting the lesions of tumors, the artificial intelligence model outputs the first position for the first region of interest and a first size for the first region of interest that includes the lesion or tumor detected within the first image (see para [0058]; “acquiring the diagnostic information may include analyzing the ultrasonic image using at least one of a computer aided detection & diagnosis (CAD) technology and an artificial intelligence (AI) technology and acquiring at least one among the lesion area, the diagnostic result, and diagnostic information corresponding to the diagnostic result” see also para [0116]; “As another example, the diagnostic result may include information indicating whether the identified lesion is a papule, a nodule, a tumor, or cancer. As another example, the diagnostic result may include information indicating a specific name of the lesion (e.g., a breast tumor, breast cancer, a thyroid tumor, a thyroid nodule, thyroid cancer, and the like)”).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Jiang et al. as applied to claims above, and further in view of Lalena (US20180055479 A1).
Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of Park et al. and Jiang et al. as a whole does not teach as further claimed, but
Lalena teach wherein an amplitude of the shear waves is increased or decreased based on the size and the position of the region of interest (see para [0046]; The shear wave speed is governed by the shear modulus of tissue which is highly sensitive to physiological and pathological structural changes of tissue. Variation of the shear modulus may range over several orders of magnitude depending on the structure and state of tissue. This variation of the shear wave speed increases in many tissues in the presence of disease, e.g. known cancerous or tissues can be significantly stiffer than normal tissue).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Lalena in order to improve the accuracy and reliability of elasticity measurement (see para [0089]).

Claims 5, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Jiang et al. as applied to claims above, and further in view of Park et al. (US 20150148674 A1) hereinafter “Park2”.
Regarding claim 5, the rejection of claim 1 is incorporated herein. The combination of Park et al. and Jiang et al. as a whole does not teach as further claimed, but Park2 teach wherein a shape of the shear waves is adjusted based on the size and the position of the region of interest (see para [0173]; “the probe 1010 may transmit the first ultrasound signal pushing the object 10 to the object 10, thereby inducing a shear wave where shear is the chance of shape, without change of volume”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Park2 in order the probe transmit an ultrasound signal tracing the shear wave to the object, and receive a response signal to the ultrasound signal from the object (see para [0173]).
Regarding claim 11, the rejection of claim 9 is incorporated herein. 
Park2 in the combination further teach wherein controlling the ultrasound transducer to acquire the elastic image of the tissue within the region of interest comprises controlling the ultrasound transducer to image deformation of the tissue responsive to the shear waves (see para [0180]; “The image generating unit 1032 according to an embodiment may generate a 3D ultrasound image via volume-rendering of volume data and may also generate an elastrography which visualizes deformation of the object 10 due to a pressure”).
Regarding claim 12, the rejection of claim 11 is incorporated herein. 
Jiang et al.in the combination further teach further comprising controlling a vibrator to generate the shear waves towards the tissue within the region of interest (see para [0007]; “where the vibrator is able to drive the ultrasound transducer to vibrate to generate a shear wave in a body tissue under examination”), the vibrator mounted to a frame wherein the ultrasound transducer translates across an opening defined by the frame during the ultrasound scan (see Fig.5, para [0027]; “At this time, the vibrator 110 may drive the ultrasound transducer 150 to vibrate, so as to generate a shear wave in the body tissue under examination which propagates from the contact position of the body tissue with the ultrasound transducer 150 to the inside of the body tissue under examination”).
Park2 in the combination further teaches wherein the elastic image of the tissue quantifies the deformation of the tissue responsive to the shear waves (see para [0180]; “The image generating unit 1032 according to an embodiment may generate a 3D ultrasound image via volume-rendering of volume data and may also generate an elastrography which visualizes deformation of the object 10 due to a pressure”). 
Regarding claim 20, the rejection of claim 5 is equally applicable here.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Jiang et al. as applied to claims above and further in view of Lalena and Park2.
Regarding claim 7, the rejection of claim 1 is incorporated herein. 
Park et al. in the combination further teach detecting, with the artificial intelligence model (see para [0143]; “the machine learning may be performed through a CAD system which determines and detects whether abnormality or a lesion occurs in an object through a computer operation, a statistical machine learning based on data, or an artificial intelligence system which performs machine learning according to an artificial intelligence technology”).  However, the combination of Park et al and Jiang et al fails to teach as further claimed, but Lalena further teaches comprising, during the ultrasound scan: adjusting the position of the ultrasound transducer to a third position; acquiring, with the ultrasound transducer at the third position, a third ultrasound image (see para [001]; “d) indexing the transducer probe to the next scan position following imaging in the secondary mode, wherein indexing is in a direction orthogonal to the line of the transducer probe sensing elements; and e) repeating steps a) through d) at each of a plurality of indexed scan positions” step d) include third position).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Lalena in order to arrive at the invention as further claimed.  
However, the combination of Park et al., Jiang et al. and Lalena as a whole does not teach as further claimed, but
Park2 teach an absence of a possible tumor within the third ultrasound image; and responsive to detecting the absence of a possible tumor within the third ultrasound image, not acquiring an elastic image with the ultrasound transducer at the third position (see para [0099]; “when tumor is in a region (for example, a region under the generation position of the first shear wave) corresponding to a first transmission position of the first ultrasound, the user may change a position of a first indicator indicating the first transmission position of the first ultrasound signal. For example, the user may move the first indicator to a region having no tumor” see also para [0071]; “As illustrated in FIG. 2B, the push ultrasound signal 210 cannot pass through hard objects such as a cystis 230, bones, etc. For example, when the probe 1010 transmits the push ultrasound signal 210 to a region having the cystis 230, the shear wave 220 is not normally generated, and for this reason, an inaccurate elastography image of the object 10 is or may be acquired”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Park2 in order to obtain an accurate elastography image of a region of interest (see para [0099]).
Regarding claim 23, the rejection of claim 1 is incorporated herein. The combination of Park et al and Jiang et al as a whole fails to teach as further claimed, but 
 Lalena teaches wherein a third image of the plurality of ultrasound images is acquired (see para [001]; “d) indexing the transducer probe to the next scan position following imaging in the secondary mode, wherein indexing is in a direction orthogonal to the line of the transducer probe sensing elements; and e) repeating steps a) through d) at each of a plurality of indexed scan positions” step d) include third position).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Lalena in order to arrive at the invention as further claimed.  
However, the combination of Park et al., Jiang et al. and Lalena as a whole does not teach as further claimed, but Park2 in the combination further teach wherein the third image is detected as being a null region of interest where an absence of a possible tumor is detected (see para [0099]; “when tumor is in a region (for example, a region under the generation position of the first shear wave) corresponding to a first transmission position of the first ultrasound, the user may change a position of a first indicator indicating the first transmission position of the first ultrasound signal. For example, the user may move the first indicator to a region having no tumor” see also para [0071]; “As illustrated in FIG. 2B, the push ultrasound signal 210 cannot pass through hard objects such as a cystis 230, bones, etc. For example, when the probe 1010 transmits the push ultrasound signal 210 to a region having the cystis 230, the shear wave 220 is not normally generated, and for this reason, an inaccurate elastography image of the object 10 is or may be acquired”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Park2 in order to arrive at the invention as further claimed.

Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Jiang et al. as applied to claim(s) above and further in view of Hennersperger et al. (US 20210085287 A1).

Regarding claim 15, the rejection of claim 14 is incorporated herein. The combination of Park et al. and Jiang et al. as a whole does not teach as further claimed, but
Hennersperger et al. teach further comprising a housing wherein the ultrasound transducer is mounted within a frame of the housing (see para [0023]; “the catheter tip comprising an ultrasound transducer array enclosed within an acoustic housing, wherein the distal end of the catheter is configured to be inserted into and guided to a site of a procedure in a vasculature, and wherein the ultrasound transducer array is rotatable within the acoustic housing while transmitting ultrasound pulses and receiving ultrasound echoes from the surrounding vasculature”), and a motor configured to adjust a position of the ultrasound transducer relative to the frame of the housing (see para [0099]; “The ultrasound module 407 can also have the rotary motor 502-1 coupled through an inner core of the catheter shaft 405. The rotary motor 502-1 can be configured to control the rotation of the catheter tip 404 and synchronize the rotation with the transducer firing based on the plan of the procedure. The synchronization can be achieved by having the ultrasound system 502-2 providing the necessary trigger signals to the rotary motor 502-1 and the rotating ultrasound transducer array 501-2”), wherein the computing device is further configured with executable instructions in the non-transitory memory that when executed cause the computing device to, during the ultrasound scan: control the motor to adjust the position of the ultrasound transducer from a first position wherein the ultrasound image is acquired to a second position (see para [0006]; “and a console comprising: a rotary motor connected via the catheter shaft to the ultrasound transducer array to enable a rotation or a positioning of the ultrasound transducer array within the acoustic housing such that the ultrasound transducer array captures data continuously over a 360 degree angle circumferentially around the catheter tip” see also para [0010]; “The ultrasound module may be configured to determine and control rotation of the ultrasound transducer array and firing of ultrasound pulses by the ultrasound transmitters in the ultrasound transducer array, supporting ultrafast imaging (planewave, diverging wave) along conventional scanline imaging”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Hennersperger et al. in order to capture and reconstruct information of tissue structure around the catheter tip for generation of the three-dimensional (see para [0010]).
Regarding claim 16, the rejection of claim 15 is incorporated herein. 
Hennersperger et al. in the combination further teach where in the vibrator is mounted to the frame of the housing (see para [0009]; “wherein the first concentric catheter is connected to the ultrasound transducer array and to the connector such that the first concentric catheter is rotatable from outside the catheter tip and is configured to rotate the ultrasound transducer array within the acoustic housing in the catheter tip; and a second concentric catheter comprising internal electrical wiring to electrically connect the ultrasound transducer array in full (i.e. each transducer element) to the connector and to the acoustic housing”).  
Regarding claim 17, the rejection of claim 16 is incorporated herein. The limitations recited in claim 17 have been addressed in claim 15 with respect to the discussion of the Hennersperger et al reference.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Jiang et al., and Hennersperger et al., as applied to claims above and further in view of Lalena and Park2.
Regarding claim 18, the rejection of claim 15 is incorporated herein. The combination of Park et al., Jiang et al. and Hennersperger et al. as a whole does not teach as further claimed, but 
Lalena in the combination further teach wherein an amplitude of the shear waves is increased or decreased based on the size and position of the region of interest to acquire the elastic image (see para [0046]; The shear wave speed is governed by the shear modulus of tissue which is highly sensitive to physiological and pathological structural changes of tissue. Variation of the shear modulus may range over several orders of magnitude depending on the structure and state of tissue. This variation of the shear wave speed increases in many tissues in the presence of disease, e.g. known cancerous or tissues can be significantly stiffer than normal tissue).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Lalena in order to arrive at the invention as further claimed.  
However, the combination of Park et al., Jiang et al., Hennersperger et al., and Lalena as a whole does not teach as further claimed, but 
Park2 teach wherein a shape of the shear waves is adjusted based on the size and the position of the region of interest (see para [0173]; “the probe 1010 may transmit the first ultrasound signal pushing the object 10 to the object 10, thereby inducing a shear wave where shear is the chance of shape, without change of volume”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Park2 in order the probe transmit an ultrasound signal tracing the shear wave to the object, and receive a response signal to the ultrasound signal from the object (see para [0173]).
Regarding claim 19, the rejection of claim 15 is incorporated herein. 
Lalena in the combination further teaches adjust the position of the ultrasound transducer to a third position; acquire, with the ultrasound transducer at the third position, a third ultrasound image (see para [001]; “d) indexing the transducer probe to the next scan position following imaging in the secondary mode, wherein indexing is in a direction orthogonal to the line of the transducer probe sensing elements; and e) repeating steps a) through d) at each of a plurality of indexed scan positions” step d) include third position); detect, with the artificial intelligence model (see para [0112]; “Artificial intelligence (AI) techniques such as neural network or other types of pattern recognition can be employed for ROI detection”). 
Park et al. in the combination further teach an absence of a possible tumor within the third ultrasound image; and responsive to detecting the absence of a possible tumor within the third ultrasound image, not acquire an elastic image with the ultrasound transducer at the third position (see para [0099]; “when tumor is in a region (for example, a region under the generation position of the first shear wave) corresponding to a first transmission position of the first ultrasound, the user may change a position of a first indicator indicating the first transmission position of the first ultrasound signal. For example, the user may move the first indicator to a region having no tumor” see also para [0071]; “As illustrated in FIG. 2B, the push ultrasound signal 210 cannot pass through hard objects such as a cystis 230, bones, etc. For example, when the probe 1010 transmits the push ultrasound signal 210 to a region having the cystis 230, the shear wave 220 is not normally generated, and for this reason, an inaccurate elastography image of the object 10 is or may be acquired”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668